14-2343
Lora v. Shanahan

                       UNITED STATES COURT OF APPEALS
                                  FOR THE
                               SECOND CIRCUIT

        At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
30th day of March, two thousand eighteen.

Before:     Amalya L. Kearse,
            Barrington D. Parker,
            Richard C. Wesley,
                   Circuit Judges.
________________________________

 Alexander Lora,
                                                           ORDER
               Petitioner - Appellee,
                                                           Docket No. 14-2343
 v.

 Christopher Shanahan, in his official capacity as
 New York Field Officer Director for U.S.
 Immigration and Customs Enforcement, Diane
 McConnell, in her official capacity as Assistant
 Field Office Director for U.S. Immigration and
 Customs Enforcement, Thomas S. Winkowski, in his
 official capacity as Principal Deputy Assistant
 Director of U.S. Immigration and Customs
 Enforcement, Jeh Johnson, in his official capacity as
 Secretary of the U.S. Department of Homeland
 Security, Loretta E. Lynch, in her official capacity as
 the Attorney General of the United States, and the
 U.S. Department of Homeland Security,

           Respondents - Appellants.
 ________________________________

         By order dated March 5, 2018, the United States Supreme Court granted a petition for a
writ of certiorari, vacated this Court’s judgment, and remanded the case for further consideration
in light of Jennings v. Rodriguez, No. 15-1204, 583 U.S. ___ (2018).

       At the Court’s direction, the parties have briefed the question whether Mr. Lora’s
cancellation of removal has rendered the case moot.
       IT IS HEREBY ORDERED that the appeal is dismissed as moot. Once cancellation of
removal was granted to Petitioner-Appellee Lora the case no longer presented an actual dispute
between the parties, rendering the case moot. See Lewis v. Cont’l Bank Corp., 494 U.S. 472,
477-78 (1990); Catanzano v. Wing, 277 F.3d 99, 107 (2d Cir. 1999).


                                                   For the Court:

                                                   Catherine O’Hagan Wolfe,
                                                   Clerk of Court